28 So.3d 200 (2010)
Carlton OWENS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1763.
District Court of Appeal of Florida, Third District.
February 24, 2010.
Carlos J. Martinez, Public Defender, and Howard K. Blumberg and Amy Weber, Assistant Public Defenders, for appellant.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before COPE and GERSTEN, JJ., and SCHWARTZ, Senior Judge.

ON CONFESSION OF ERROR
PER CURIAM.
Upon considering the State's confession of error, with which we agree, we hereby reverse and remand for re-sentencing.
Reversed and remanded.